DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the application is being examined under 35 USC 371 which requires restriction when unity of invention is not present, and not under 35 U.S.C. 111(a), which requires, amongst others, that a serious search burden exist when requiring restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal direction in claim 5 and described in [0043] of the specification must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 1 objected to because of the following informalities:
In claim 1 line 8, “wherein the has at least one inspection device” should read --wherein the apparatus has at least one inspection device--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of compact prosecution the examiner has interpreted the claim to require the subject matter after “in particular”.
Claim 1 further recites “wherein the has at least one inspection device”.  It is not clear what claim component the claim is referencing.  For the purpose of compact prosecution, the claim has been interpreted to mean wherein the apparatus has at least one inspection device.
Claim 5 recites the limitation "the image recording device".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the examiner has intpereted the claim term to mean the image capturing device of claim 1.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP2000158527 of record with reference made to examiner provided machine translation) in view of Hayakawa (US2019/0283305).
Regarding claim 1, Hashimoto teaches:
An apparatus for processing containers and in particular for reshaping plastic preforms into plastic containers ([0014]) with a transport device which transports the containers along a predetermined transport path (belt conveyor; [0015]),
with a clean room, which surrounds at least portions of the transport path of the plastic preforms and which is delimited by means of at least one wall relative to the environment (Fig 5: sterile room 1, glass plate 27),
wherein the apparatus has at least one inspection device for inspecting the containers (camera 29; [0015]), wherein this inspection device has an image capturing device (camera 29), wherein this image capturing device is arranged at least partially outside the clean room (Fig 5: camera 29; [0015]).
Although Hashimoto teaches several processing steps are performed ([0012-0016]), Hashimoto does not appear to teach wherein this transport device has a movable support on which a plurality of 
In the same field of endeavor regarding blow molding, Hayakawa teaches an apparatus having conveying apparatus that transports a preform/bottle through a plurality of processing stations in order to maintain sterility of the preform and bottles during manufacture (Fig 5: wheel 24, gripper, preform conveyor 4; [0021, 0062]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Hashimoto with the conveyor apparatus and processing stations as taught by Hayakawa in order to maintain sterility of the preform and bottles during manufacture.
Regarding claim 2, Hashimoto in view of Hayakawa teaches the apparatus of claim 1.
Hashimoto further teaches wherein the inspection device has an illumination device which illuminates at least a portion of the containers (lamp 28; [0015]).
Regarding claim 3, Hashimoto in view of Hayakawa teaches the apparatus of claim 2.
Hashimoto further teaches wherein the illumination device illuminates the containers (20) through at least one wall (22) of the clean room (Fig 5: lamp 28; [0015]).
Regarding claim 4, Hashimoto in view of Hayakawa teaches the apparatus of claim 2.
Hashimoto in view of Hayakawa does not teach wherein the illumination device is arranged in such a way that the containers are transported between the image capturing device and the illumination device.
However, Hashimoto teaches an arrangement of the image capturing device and illumination device that are on the same side of the transported containers.
It has been broadly held that a rearrangement of parts is obvious to one of ordinary skill in the art.  See MPEP 2144.04(VI)(C).
Furthermore, Hashimoto teaches an arrangement of an image capturing device and the illumination device in a downstream inspection station wherein the containers are transported between the image capturing device and the illumination device (Fig 10: camera 31, light emitting diode 30; [0020]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have rearranged the image capturing device and the illumination device as taught by Hashimoto in view of Hayakawa such that the containers are transported between the image capturing device and the illumination device since it has been held that a mere rearrangement of known parts is obvious.
Regarding claim 5, Hashimoto in view of Hayakawa teaches the apparatus of claim 1.
Hashimoto further teaches wherein the image recording device is arranged in such a way that it monitors the containers along their longitudinal direction (Fig 5).
Regarding claim 6, Hashimoto in view of Hayakawa teaches the apparatus of claim 1.
Hayakawa further teaches wherein the apparatus has an application device which puts the clean room under an overpressure at least for a while (aseptic air supplying apparatus 31; [0055]).
Regarding claim 7, Hashimoto in view of Hayakawa teaches the apparatus of claim 1.
Hashimoto in view of Hayakawa does not explicitly recite wherein at least one of the inspection device and the image capturing device is or are movable relative to at least one of the clean room and at least one wall delimiting the clean room.
However, any subcomponent is movable relative to another subcomponent to some degree.
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                                              /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743